Exhibit 10.2

LOGO [g48886g76x17.jpg]

EFFECTIVE DATE: AUGUST 1, 2009

CONSULTING AGREEMENT

THIS CONSULTING AGREEMENT (the “Agreement”) is effective as of the date first
written above (the “Effective Date”), between Nabi Biopharmaceuticals, a
Delaware corporation, having a place of business at 12276 Wilkins Avenue,
Rockville, Maryland 20852 (the “Company”) and Linda Jenckes & Associates, with
an office at 1201 Pennsylvania Ave., NW Suite 500, Washington, DC 20004, (the
“Consultant”). For purposes of this Agreement, the term “Consultant” will apply
to the person or entity named above as well as to the personnel employed by such
person or entity, if any. Also, for purposes of this Agreement, the “Effective
Date” will be the “Start Date” unless otherwise stated in the attached Schedule.

WHEREAS, Company desires to engage Consultant to render certain services as
further described below; and

WHEREAS, Consultant desires to accept such engagement upon the terms and
conditions set forth herein;

NOW, THEREFORE, in consideration of the mutual promises herein contained, and
other good and valuable consideration, the receipt of which is hereby
acknowledged, Company and Consultant agree as follows:

1. Description of Services. Consultant will perform the services described in
Schedule 1 (the “Services”) attached hereto, and incorporated by reference
herein. Schedule 1 may be revised by Company in writing from time to time.

2. Reports. Consultant will maintain appropriate written records with respect to
the performance and results of all consulting services performed for the
Company. Consultant will render periodic reports to the Company and such other
reasonable information Company may request in writing from time to time.

3. Fees and Expenses. The Consultant will be compensated for the Services in the
manner set forth in Schedule 1. Consultant will keep accurate and complete time
records and, if applicable, expense records with supporting bills showing all
costs or expenses incurred. Such records and original receipts or other
appropriate documentation reasonably required by Company may be submitted
bi-weekly, but in no event less than monthly, during the performance of the
Services by Consultant.

Invoices to Company, will be directed to:

Accounts Payable

Nabi Biopharmaceuticals

12276 Wilkins Avenue

Rockville, MD 20852

Phone: (301) 770-3099

Fax: (301) 770-3097

Notwithstanding the above, in the event that any fee payments to Consultant are
conditioned upon or require the completion of any specified task or milestone or
the production of a deliverable, as set forth in Schedule 1, or the return of
any Company equipment or information as set forth in Section 5.5., payment will
be due forty-five (45) days after the receipt by Company of both a proper
invoice and delivery of proper documentation that the milestone has occurred or
that the deliverable has been received and accepted by Company.

4. Manner of Performance. Consultant represents that Consultant has the
requisite expertise, ability, and legal right to render the Services and will
perform the Services in an efficient manner. Consultant will abide by all laws,
rules, and regulations that apply to the performance of the Services, including
applicable requirements regarding equal employment opportunity and related
rules. Consultant, when on Company’s premises, will comply with Company’s
policies with respect to conduct of visitors.

 

1



--------------------------------------------------------------------------------

5. Confidential Information.

5.1 Confidential Information Defined. Confidential Information means any and all
confidential information, data or know-how, whether technical or non-technical,
trade secrets, or other proprietary information, disclosed by Company to
Consultant or by Consultant to Company, including, without limitation, technical
and scientific information, clinical and pre-clinical data and results,
manufacturing processes, strategic plans, access codes, financial information,
samples, customer, marketing or supplier information and models, and all
derivatives, information, reports, analyses and data derived therefrom.
Confidential Information, whether oral or written, will remain the property of
the party disclosing such information. Each party will be the “Disclosing Party”
with respect to its own Confidential Information and the “Receiving Party” with
respect to Confidential Information received from the other party. Confidential
Information will not be deemed to include information that:

5.1.1. Receiving Party can show by competent written documentation was
previously known to the Receiving Party or in their possession prior to or at
the time of disclosure; or

5.1.2 Receiving Party can show by competent written documentation was in the
public domain at the time of its disclosure or thereafter became part of the
public domain by publication or otherwise subsequent to the time of disclosure
through no fault of the Receiving Party; or

5.1.3 Receiving Party can show was rightfully furnished to the Receiving Party
by a third party having the authority to disclose such Confidential Information
without restriction; or;

5.1.4 Receiving Party can show by competent written documents was in
independently developed by Receiving Party without the use of Confidential
Information; or

5.1.5 is required to be disclosed by law or regulation, or by a valid order of a
court or other governmental agency having authority over the Receiving Party,
but only to the extent required by such law, regulation or order and, only after
first notifying the Disclosing Party of such order in order to permit the
Disclosing Party, at its expense, to see an application for protective order to
maintain the confidentiality of the Confidential Information requested; or

 

5.1.6. is disclosed with the prior written approval of the Disclosing Party; or

 

5.1.7. is disclosed after five (5) years from the date of disclosure of such
Confidential Information.

5.2 Use of Confidential Information. The Confidential Information will only be
used by Receiving Party for the purposes of performing the Services contemplated
by this Agreement.

5.3 Protection of Confidential Information. Receiving Party will protect the
disclosed Confidential Information by using the same degree of care, but no less
than a reasonable degree of care, to prevent the unauthorized use, dissemination
or publication of the Confidential Information as Receiving Party uses to
protect its own confidential information of a like nature. In the event of any
loss or unauthorized disclosure of Confidential Information, Receiving Party
will notify Disclosing Party immediately and will use its best efforts to
retrieve the lost or wrongfully disclosed Confidential Information and to
prevent its further disclosure.

5.4 Irreparable Harm in the Event of Disclosure. Receiving Party agrees that any
impending or actual disclosure of any Confidential Information in violation of
the terms of this Agreement would cause Disclosing Party immediate or
irreparable injury, loss and damage for which an adequate remedy at law may not
exist. Therefore, Receiving Party agrees that, in the event of a disclosure or
threatened disclosure of Confidential Information, the Disclosing Party may, in
addition to any other remedies to which it may be entitled, institute and
prosecute proceedings in a court of competent jurisdiction to obtain temporary
and/or permanent injunctive relief to enforce any provision therefore, without
the necessity of proving actual injury, loss or damage, or of posting a bond.

5.5 Use of Company Equipment and Information. Company may provide Consultant
with use of electronic devices, e.g., laptop computers, and key cards to Company
premises (“collectively Company Equipment”) during the term of this Agreement.
Consultant will use Company Equipment solely in provision of Services and as
directed by Company. Consultant shall not remove Company Equipment from Company
premises, without

 

2



--------------------------------------------------------------------------------

Company’s prior approval. Consultant will not run any software on Company
Equipment that is not approved by Company. Consultant will not store, transfer
or access any Company Confidential information on Consultant’s own electronic
device or media without prior Company approval. Consultant shall observe all
Company policies regarding data security and will promptly report any security
incident or data breach, including without limitation, the loss of any laptop or
other device, or unauthorized access. In the event of a data breach, Consultant
will cooperate with Company in any investigation or remediation effort.
Consultant’s use of Company’s Equipment shall cease immediately upon termination
of the Agreement. Upon termination of this Agreement, Consultant must return all
Company Equipment and Confidential Information as instructed by Company and
Consultant shall cooperate as requested by Company in the de-activation of
access codes and key cards. Company has the right to withhold final payment to
Consultant until all Company Equipment and Confidential Information is returned.

5.6 Survival. All obligations of the parties hereto, respecting this Section 5
will survive and continue after any termination or expiration of this Agreement
for any reason.

5.7 Return of Confidential Information. Upon termination of this Agreement,
Receiving Party will return to Disclosing Party all Confidential Information
including, but not limited to, analyses, reports, data or derivatives of
Confidential Information.

5.8 Third Party Confidential Information. Consultant further acknowledges and
agrees that if Consultant should obtain knowledge or access to privileged,
secret, or otherwise confidential technology or other information provided to
Company from any other third parties under agreements, Consultant will comply
with any request of Company to sign reasonable nondisclosure, secrecy, or
confidentiality agreements related to such information with such third parties.
Consultant will also be responsible for ensuring that, if requested by Company,
its affiliates or subcontractors performing Services under this Agreement will
comply with these requirements.

6. Company Property. All tangible material received from or generated by
Consultant in the performance of services for the Company, whether completed or
in-process (“Work Product”), will be the property of the Company, and Consultant
will deliver all such Work Product to the Company upon termination of this
Agreement, or earlier if so requested in writing by the Company. Consultant
acknowledges that any copyrightable Work Product is being developed at Company’s
request, and that this Agreement will operate as an irrevocable assignment of
any such copyrightable Work Product from Consultant to Company, unless such
assignment is precluded by law. Notwithstanding the foregoing, should the
copyrightable Work Product fall within one of the specified categories of “works
made for hire” under the Copyright Act of 1976 (as amended), the parties
expressly agree that the copyrightable Work Product will be considered a “work
made for hire” for Company, and Company will be deemed both the author and the
owner of such copyrightable Work Product by operation of law. Consultant will
execute all necessary documents to give legal effect to such assignment or
otherwise secure Company’s ownership of Work Product.

7. Ownership of Intellectual Property.

7.1 Definition of Discoveries. “Discoveries” means all technical or business
innovations, whether or not patentable or copyrightable, made by Consultant
during the term of this Agreement and all technical or business innovations made
by Consultant after the termination of this Agreement which incorporate or are
based on any Company Confidential Information.

7.2 Ownership of Intellectual Property and Discoveries. Company will have sole
and exclusive ownership of any and all intellectual property (including patents,
copyrights, and trade secrets) related to, derived from or associated with the
Company Confidential Information provided to Consultant including, but not
limited to, any inventions, copyrights or discoveries arising out of the
Confidential Information, whether patentable or unpatentable. Consultant will
disclose promptly to Company each invention, copyright and/or Discovery and,
upon Company’s request and at Company’s expense, Consultant will assist Company,
or anyone it designates, in filing patent or copyright applications in any
country in the world. Consultant will execute all papers and do all things which
may be necessary or advisable, in the opinion of Company, to process such
applications and to vest in Company, or its designee, all the right, title and
interest in and to the invention, copyright and/or Discovery. If for any reason
Consultant is unable to effectuate a full assignment of any invention, copyright
and/or Discovery, Consultant will transfer to Company, or its designee, its
transferable rights, whether they be exclusive or nonexclusive, or as a joint
inventor or partial owner of the invention, copyright and/or Discovery.

 

3



--------------------------------------------------------------------------------

7.3 Disclosure. Consultant will promptly disclose and assign to Company
Consultant’s entire right, title and interest in any invention, copyright and/or
Discovery which (i) Consultant develops entirely on Consultant’s own time using
Company equipment, supplies, facilities or Confidential Information, (ii) or
which relates, at the time of conception or reduction to practice, to Company
business or actual or anticipated research or development, or (iii) which
results from any work by the Consultant for Company.

8. Assistance in Enforcing Ownership Rights. As requested by Company, consultant
will take all steps reasonably necessary to assist Company in obtaining and
enforcing any patent, copyright or other protection which Company elects to
obtain or enforce for the inventions, copyrights and/or Discoveries which
Consultant assigns to Company. Consultant’s obligation to assist Company in
enforcing patents, copyrights and other protections will continue beyond the
termination of this Agreement, but Company will compensate Consultant at a
reasonable rate after the termination of such relationship for time actually
spent at Company’s request providing such assistance.

9. Appointment of Company as Attorney-in-Fact. If Company is unable, after
reasonable effort, to secure Consultant’s signature on a document needed to
apply for, prosecute or enforce any patent, copyright or other protection
relating to an invention, copyright and/or Discovery, whether because of
Consultant’s physical or mental incapacity or for any other reason whatsoever,
Consultant hereby irrevocably designates and appoints Company and its duly
authorized officers and agents as Consultant’s agent and attorney-in-fact, to
act for and in Consultant’s behalf and stead to execute and file any document
and to do all other lawfully permitted acts to further the prosecution and
enforcement of patents, copyrights or similar protections with the same legal
force and effect as if executed by Consultant.

10. No License Rights Granted. It is understood that no patent right, copyright,
trademark right or license is hereby granted by this Agreement and that the
disclosure of Confidential Information does not result in any obligation to
grant Consultant any right in and to such Confidential Information.

11. Publication. Consultant will not disclose to others, without Company’s
consent, the fact that it is acting on behalf of Company and will not publish on
the subject of this consulting relationship without first providing Company with
the opportunity to review and offer reasonable objection to the contemplated
publication.

12. Indemnification. Consultant will indemnify, defend, save, protect and hold
Company harmless from any and all liabilities, losses, damages, injuries,
claims, demands, penalties, costs and expenses (including, but not limited to,
reasonable attorneys’ fees) arising from or related to a material breach by
Consultant of this Agreement. The obligations of Consultant under this paragraph
will survive the termination of this Agreement for any reason.

13. Limitation of Liability. In no event will either party be liable to the
other party for any indirect, special, incidental, consequential or punitive
damages, whether any claim for such recovery is based upon theories of contract,
negligence, or tort (including strict liability), and even if either party has
knowledge of the possibility of the potential damage or loss. This limitation
will not apply to any breach of the confidentiality obligations set forth in
this Agreement.

14. Independent Contractor. Consultant understands and agrees that Consultant is
an independent contractor in relation to Company and nothing in this Agreement
will be deemed to create an employment, association, partnership, joint venture,
agency or any other type of relationship between Consultant and Company.
Consultant agrees and understands that Company will not direct or control the
manner or means by which the Consultant performs the Services. However, Company
will have the right to inspect, stop work, make suggestions or recommendations
as to the details of the work, and request modifications to the scope of the
Services. The Services will be provided in the geographic locations required by
Company and at times mutually agreed by Company and the Consultant. Company will
provide Consultant with adequate information and resources to allow Consultant
to effectively perform the Services contemplated by this Agreement. Consultant
will not be deemed to be an employee of Company for purposes of unemployment
insurance, vacations, disability, overtime holidays, life, accident or health
insurance, pensions or savings plans, any other employee rights or benefits
(collectively, “Benefits”) or otherwise. Accordingly, Consultant will not
attempt to collect any benefits from Company. Consultant will execute and return
to the Company IRS Form W-9 and is for payment of all federal, state and
employee-related taxes (e.g., federal, state and local withholding tax and
FICA). Consultant will indemnify, defend and hold Company harmless for claims
arising in connection with the breach of its obligations under this paragraph.
Consultant understands that Consultant will have no authority and will not
represent Company as agent, employee or in any other capacity.

 

4



--------------------------------------------------------------------------------

15. Term and Termination. Unless otherwise stated in Schedule 1, the term of
this Agreement will be four (4) months, expiring on December 31, 2009, and
commencing on the Effective Date as described above unless extended by the
mutual written agreement of the parties.

This Agreement may be terminated by either party hereto at any time, for any
reason, with or without cause, by giving written notice to the other party.
Termination will be effective upon the other party’s receipt of notice, unless
otherwise mutually agreed between the parties in writing. Upon completion of the
Services or termination of this Agreement (a) Consultant will promptly deliver
to Company all tangible materials and work products purchased or created or
otherwise obtained or prepared by Consultant in performing the Services
hereunder and Company Equipment and Confidential Information as described in
Section 5, and (b) any payments due to Consultant upon termination will be paid
in accordance with the terms set forth in this Agreement.

16. Material Non-Public Information. Consultant understands that during the
performance of this Agreement Consultant may come into possession of certain
material information about Company that has not yet been disclosed to the
public. Consultant agrees to comply with the rules and regulations of the United
States Securities and Exchange commission (“SEC”), including those relating to
insider trading, and Consultant will not trade in Company’s securities on
his/her own behalf or on the behalf of others while in possession of any such
material, non-public information, nor will Consultant disclose to any
third-party any such material, non-public information without the prior written
consent of Company.

17. Governing Law. This Agreement will be governed by and construed under the
substantive and procedural laws of the State of Maryland, without giving effect
to choice of law principles. Consultant specifically agrees that any litigation
regarding the interpretation, breach or enforcement of this Agreement will be
exclusively filed in and heard by the Circuit Court for Montgomery County,
Maryland, and Consultant hereby submits to the personal jurisdiction of such
court.

18. Severability. If any term, provision or condition of this Agreement, or if
this application thereof to any person or circumstance, is held by a valid court
of law to be invalid, illegal or unenforceable in any respect, the remainder of
this Agreement will be construed without such provision and the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid, illegal or unenforceable, as the case may be, will not be
affected thereby, and each term and provision of this Agreement will be valid
and enforced to the fullest extent permitted by law. If any provision of this
Agreement is held by a valid court of law to be excessively broad as to time,
scope, geographic limitation or subject or other matter, it will be construed by
limiting and reducing it, so as to be enforceable to the greatest extent
compatible with the applicable law, and the parties hereby agree that this
Agreement will be deemed to be amended to the extent of applicable law.

19. No Conflicts. Consultant represents that Consultant’s compliance with the
terms of this Agreement will not violate any duty which Consultant may have to
any other person or entity (such as present or former employer), including
obligations concerning providing services to others, confidentiality or
proprietary information and assignment of inventions, ideas, patents or
copyrights, and Consultant agrees that Consultant will not do anything in the
performance of the Services for the Company which would violate any such duty.
If at any time during the term of this Agreement, Consultant is asked by the
Company to do anything which Consultant believes might violate any such duty,
Consultant will immediately inform the Company in writing to the attention of
the President or another appropriate officer of the Company, so that an
assessment of the situation may be made. Consultant agrees that Consultant will
not enter into any agreement, written or oral, which conflicts with Consultant’s
performance of the terms of this Agreement.

20. No Relationship to Other Business. This Agreement is not in any way
conditioned on or related to any pre-existing or future business relationships
between Consultant and Company or any business or other decisions Consultant
made or may make in the future relating to Company’s products.

21. Non-Competition. During the term of this Agreement, Consultant will refrain
from performing any services for any entity that (a) Company reasonably believes
is a competitor of Company and will promptly advise Consultant of such belief;
or (b) directly or indirectly owns, distributes, sells or licenses products or
services in competition with Company’s products or services.

22. Non-Solicitation of Company Employees. Consultant agrees that it will not
hire or solicit for employment any Company employee during the term of this
Agreement and for a period of one (1) year thereafter.

 

5



--------------------------------------------------------------------------------

23. Insurance. At all times during the term of this Agreement, consultant will
maintain for itself and its personnel, if any, all insurance required by
applicable law (e.g., workers’ compensation and disability insurance), including
but not limited to Automobile Liability Insurance with limits not less than
$1,000,000 Combined Single Limit, Bodily Injury and Property Damage.

24. No Assignment and Successors. This Agreement may not be delegated or
assigned by Consultant without Company’s prior written consent. Any purported
delegation of duties or assignment of rights by Consultant under this Agreement
will be null and void. This Agreement will be binding upon the parties and their
respective successors and assigns.

25. Amendment. No modification, amendment, supplement to or waiver of any
provision of this Agreement (including any attachments, exhibits or schedules
thereto) will be binding on the parties unless in writing and duly signed by
both parties to this Agreement.

26. Waiver. A failure or delay or any party’s exercise or partial exercise of
any right or remedy it has under this Agreement will not operate to impair,
limit, preclude, cancel, waive or otherwise affect such right or remedy. No
waiver by any party of any breach or covenant hereunder will be construed to be
a waiver of any succeeding breach or any other covenant.

27. Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together will constitute one single agreement between the
parties.

28. Headings. The section headings are for reference and convenience only and
will not be considered in the interpretation of this Agreement.

29. Entire Agreement. This Agreement, including Schedule 1 and any other
attachments, exhibits and schedules hereto, which are hereby incorporated by
reference into this Agreement, is the entire agreement between the parties with
respect to its subject matter and supersedes all other agreements, oral or
written, relating to its subject matter. There are no other representations,
understandings or agreements between the parties relative to such subject
matter.

30. Due Authority. Each party represents to the other that it is duly authorized
to execute this Agreement and to perform its obligations hereunder according to
the terms set forth herein. Each party further represents that its execution of
this Agreement and performance of its obligations hereunder are not and will not
be in violation of any obligations it may have to any third party.

The undersigned individuals executing this Agreement hereby represent and
warrant that they have the authority to enter into this Agreement.

 

Linda Jenckes & Associates     Nabi Biopharmaceuticals By:   /s/ Linda Jenckes  
  By:   /s/ Raafat Fahim Name:   Linda Jenckes     Name:   Raafat Fahim, Ph.D.
Title:   President     Title:   President & CEO Date:   8-1-09     Date:    

 

   APPROVED AS TO FORM    NABI LEGAL DEPARTMENT    By:    DF       Date:   
8/24/09   

 

6



--------------------------------------------------------------------------------

Schedule 1

Description of Services

Consultant’s Name(s):                     Linda Jenckes & Associates

Description of Services:

Executive Branch Relations. Consultant will primarily assist Nabi with the
development and execution of a comprehensive executive branch strategy with the
Defense Department through several of its agencies, the Department of Veterans
Affairs and most particularly, the Department of Health and Human Services
through the Office of the Secretary and various Institutes among the National
Institutes of Health to secure funding for NicVax.

Congressional Relations. Consultant will assist Nabi in determining whether it
is possible to secure appropriations funding at this late stage in the
congressional appropriations process

Relations with Nongovernmental Interest Groups. Consultant will advise Nabi with
respect to strategies intended to achieve maximum benefit for Nabi in its
relations with certain nongovernmental interest groups as mutually agreed upon
by Nabi and Jenckes including but not limited to the Lung Cancer Alliance.

Consultant will assist the Company on an as needed basis in the preparation and
filing of all Lobbying Disclosure documents required by applicable law.

Start Date:             August 1, 2009

Estimated Completion Date:             December 31, 2009

Payment Terms

The Company will pay Consultant at the rate of $5,000 per month for the Services
described in Schedule 1. Consultant will report to the CEO/President of the
Company.

Consultant will provide an invoice and written report detailing activities
undertaken on behalf of the Company on a monthly basis. A standard form of
invoice is provided. Consultant will be paid on a monthly basis, unless the
parties agree otherwise. It is understood that the Consultant will be required
to file a 1099-tax form at the end of the year and execute and return to the
Company IRS Form W-9 prior to any payments be made under this Agreement.

Consultant will be entitled to reimbursement for reasonable expenses including
transportation, lodging, meals, and rental car expense, if applicable, which are
incurred by Consultant in connection with providing the Services. Consultant
will not be entitled to reimbursement for any single expense in excess of $500
without the prior written approval of Company. Consultant will invoice Company
for such expenses as provided in the Agreement. Consultant will provide receipts
and other appropriate documentation to Company evidencing such expenses actually
incurred.

Consultant is not entitled to overtime compensation and no payment will be made
to Consultant for Company holidays, vacation or any other time not worked by
Consultant.

 

7